Citation Nr: 0908117	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.

These matters come before the Board of Veterans' Affairs 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In his substantive appeal the Veteran requested a hearing 
before a Veterans Law Judge at the RO, but the request for 
hearing was withdrawn in writing in July 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to in increased evaluation for PTSD 
is addressed in the Remand that follows the order section of 
this decision.


FINDING OF FACT

Sleep apnea was not present in service and is not 
etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to 
include as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); 38 C.F.R. § 3.303 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in 
June 2005, prior to the October 2005 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until July 2008, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed sleep apnea disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to this claim.  The Veteran's 
service treatment records (STR) and service personnel records 
(SPR) are on file, as are treatment records from those VA and 
non-VA medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor his representative 
has identified, and the record does not show, that there is 
any existing evidence, to include medical treatment records, 
that could be obtained to substantiate the claim. 

Although the veteran was not afforded a VA examination to 
determine the etiology of this disability and no VA medical 
opinion addressing the etiology of the disability has been 
obtained, the Board has determined that no such examination 
or opinion is required in this case because the medical 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In this regard, the Board notes that the medical 
evidence currently of record shows that the Veteran has sleep 
apnea, but the record contains no competent evidence 
suggesting that the disability is related to the Veteran's 
active service or service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim 
for service connection for sleep apnea.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of the Veteran's STR shows no indication of sleep 
apnea in service, nor has the Veteran presented any objective 
lay evidence of sleep apnea during service.  Further, there 
is no medical evidence linking sleep apnea to military 
service.  

The Board therefore turns its attention to the Veteran's 
assertion that his claimed sleep apnea is associated with his 
service-connected PTSD.

The claims files contain extensive outpatient treatment 
records and examination reports dealing with the Veteran's 
service-connected PTSD and its associated symptoms.  While 
sleep disturbance (nightmares, insomnia, etc.) are a possible 
symptom of a psychiatric disorder, there is no indication in 
any of the Veteran's PTSD treatment reports showing the 
diagnosed obstructive sleep apnea is associated with his 
PTSD.

The Veteran had a VA neurology consult in October 2004 to 
pursue the etiology of his memory loss (the Veteran has a 
history of nonservice-connected obstructive hydrocephalus, 
cerebral atrophy and dementia).  The Veteran reported poor 
sleep and snoring; he stated his wife told him he would stop 
breathing in his sleep.  The clinical impression was 
obstructive sleep apnea and severe obesity.  The treatment 
plan was referral to sleep clinic consult; the examiner noted 
the question of obstructive sleep apnea was a major priority 
as a possible etiology of memory disturbance.

A VA sleep clinic consult in December 2004 noted the 
Veteran's report of sleep disturbance.  The clinical 
impression was probable obstructive sleep apnea (OSA), 
obesity and regular use of benzodiazepine.  The treatment 
plan was to strongly encourage weight loss, encourage 
avoidance of alcohol, and minimize the use of sedative-
hypnotics

A VA clinical note dated in April 2005 shows the Veteran 
reported some difficulty breathing; he stated he was 
scheduled for evaluation at the Sleep Clinic.  The examiner 
noted the Veteran was morbidly obese.

The Veteran underwent a VA polysomnographic overnight sleep 
study in May 2005 during which his sleep was very fragmented, 
with severe OSA, mild oxyhemoglobin desaturation and episodes 
of rhythmic electroencephalograph (EEG) activity consistent 
with possible seizure.  

Subsequently in May 2005 the Veteran had a VA positive airway 
pressure (PAP) titration evaluation that resulted in improved 
sleep disordered breathing (SDB) over the previous baseline.  
The plan was to set up bilevel positive airway pressure 
(BiPAP) through the VA Medical Center.  He was issued a 
continuous positive airway pressure (CPAP) machine in May 
2005.

The Veteran reported to the Mental Health Clinic in July 2005 
that he was having trouble sleeping with the CPAP mask on 
because it felt like it was blowing hot air in his face.  The 
Veteran reported having "crazy dreams" and kicking in his 
sleep.  A clinical progress note the same month noted the 
Veteran complained his masks did not fit well; he asked for a 
smaller mask.  The note states the Veteran was still morbidly 
obese despite pressure to lose weight.

The Veteran had a VA PTSD examination in September 2005 in 
which he complained of symptoms including memory loss and 
difficulty sleeping; there is no indication in the 
examination report that obstructive sleep apnea was in any 
way associated with the PTSD. 

VA Mental Health Clinic notes in October 2005 through August 
2007 show complaints of flashbacks and nightmares; the 
Veteran's wife reported the Veteran had "crazy weird 
dreams" and would yell and thrash in his sleep.  The Veteran 
was also noted as continuing to be morbidly obese and failing 
to keep promises to diet and exercise.

Based on review of the evidence above, the Board finds 
nothing to competently associate the Veteran's diagnosed OSA 
with his service-connected PTSD.  The Board notes that OSA is 
a physical disorder characterized by recurrent interruptions 
of breathing during sleep due to temporary obstruction of the 
airway by lax, excessively bulky, or malformed pharyngeal 
tissues (soft palate, uvula, and sometimes tonsils) with 
resultant hypoxemia and chronic lethargy; obesity, 
hypothyroidism, cigarette smoking, alcohol, and some 
hypnotics (particularly benzodiazepines) predispose to this 
disorder.  Stedman's Medical Dictionary, 27th Ed., 111-112.  
The Veteran has not presented any medical or scientific study 
or any other competent evidence suggesting a mental disorder 
can cause or aggravate OSA.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly carefully considered the Veteran's assertions 
that his OSA is related to his service-connected PTSD.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran's wife stated to VA medical providers that the 
Veteran has PTSD-related nightmares and thrashes in his 
sleep.   "A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms."  Espiritu, 2 Vet. 
App. 492, 494.  However, the fact that the Veteran has OSA is 
not in dispute, and the Veteran's PTSD-related nightmares and 
other symptoms are compensated under the rating criteria for 
that disability.  To the degree that the Veteran and his wife 
are attempting to argue a relationship between OSA and PTSD, 
a layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).

The Board accordingly finds, based on review of the medical 
and lay evidence of record, that the Veteran's diagnosed OSA 
is not related to military service or to the service-
connected PTSD.  Accordingly, the claim must be denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

The Board has determined that further development action is 
required before the Board decides the claim for a higher 
evaluation for the service-connected PTSD.  

The Veteran's most recent VA PTSD examination was performed 
in September 2005.  Subsequent VA mental health clinic 
treatment records as of August 2007 appear to show 
significant worsening of symptoms as manifested by lower 
Global Assessment of Functioning (GAF) scores and subjective 
reports by the Veteran and his wife.  Accordingly, the Board 
finds the Veteran should be afforded a current VA examination 
to document the current severity of his symptoms.  See 
38 C.F.R. § 3.159(c)(4) (2008).

In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records, to include VA treatment records 
not already associated with the claims file.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the originating agency of the responsibility to 
ensure full compliance with VCAA and the implementing 
regulation.  In that regard, the Veteran should be sent a 
letter that provides the notice specified in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
Veteran a letter that complies with the 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO or the AMC should also 
undertake appropriate development any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
psychiatric disorder, to include relevant 
VA treatment records not already of 
record.

3.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the Veteran's PTSD.  
The claims folders must be made available 
to and reviewed by the examiner.  

The examination report should include a 
discussion of the veteran's documented 
psychiatric history and should also 
address the veteran's subjective account 
of his symptoms.  The examiner should 
provide his or her findings in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).

To the extent possible, the examiner 
should distinguish between symptoms 
associated with the service-connected 
PTSD and symptoms associated with 
nonservice-connected medical and 
psychiatric disorders.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should furnish to the veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's 
docket.  This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


